Citation Nr: 0009872	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  93-19 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether the termination of the veteran's Department of 
Veterans Affairs (VA) improved pension benefits effective in 
February 1989 was proper.

2.  Entitlement to a waiver of the recovery of an overpayment 
of VA improved pension benefits in the amount of $28,572.10.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to August 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
terminated the veteran's pension benefits effective from 
February 1989 on the basis of excessive income as well as a 
July 1993 decision of the Committee on Waivers and 
Compromises (Committee) of the RO which denied his claim for 
a waiver of the recovery of an overpayment of VA improved 
pension benefits in the amount of $28,572.10.  The record 
reflects that the veteran proposed a compromise offer of 
$14,388.55, which the RO accepted; however, the veteran also 
indicated that he wanted his appeal of the waiver to 
continue.  Accordingly, the Board will now proceed with 
appellate consideration of the waiver claim.


FINDINGS OF FACT

1.  In a written communication dated in November 1996, the 
veteran withdrew from appellate status the issue of whether 
the termination of the veteran's improved pension benefits 
effective in February 1989 was proper.

2.  In November 1976, the veteran was granted entitlement to 
Section 306 pension benefits effective from June 8, 1976.  

3.  In November 1980, the veteran was notified that his 
election of improved pension benefits was effective July 3, 
1980.  He was also informed that it was his responsibility as 
a pension recipient to promptly notify of the VA of changes 
in income/net worth as well as dependency status.  

4.  In May 1981 and June 1984 letters, the veteran was 
reminded that he had to inform the VA of changes to his 
income.  

5.  In December 1984, April 1986, March 1987, and July 1987, 
the veteran was provided VA Forms 21-8768 which also stated 
that the veteran was obligated to provide prompt notice of 
any change in income or net worth of his family and that a 
failure to provide such would result in the creation of an 
overpayment which would be subject to recovery; it further 
stated that when reporting income, the total amount and 
source of all income received should be reported.  

6.  In a February 1988 Eligibility Verification Report (EVR), 
the veteran reported that his family income consisted of 
Social Security benefits for himself and his dependents' and 
also reported unreimbursed medical expenses for the periods 
of February 1, 1987 to January 31, 1988 and from February 1, 
1989 to March 31, 1989.  He reported having "$0" in income 
from total interest and dividends.  

7.  In April 1988, May 1990, November 1990, February 1991, 
April 1991, April 1992, and July 1992. the veteran was again 
provided VA Forms 21-8798.  

8.  In EVR's, dated in February 1990, February 1991 and 
February 1992, the veteran reported that he had no dividend 
or interest income.  

9.  In  August 1992, the RO proposed to terminated pension 
due to excessive income after receiving information 
concerning additional income.  

10.  The RO then took action to retroactively terminate 
pension effective February 1, 1989: an audit of the veteran's 
account show that he received $28,579.10 for the period from 
February 1989 through November 1992 and that he was due $0 
for that period of time.  

11.  The overpayment of improved pension benefits in the 
amount of $28,572.10 was not due to the veteran's fraud, 
misrepresentation or bad faith.

12.  Recovery of the overpayment of improved pension benefits 
in the amount of $28,572.10 would not be against equity and 
good conscience since the creation of the debt was solely the 
veteran's fault; since withholding of benefits or recovery 
would not nullify the objective for which benefits were 
intended; since the appellant would be unjustly enriched if 
the benefits were not recovered and since failure to make 
restitution would result in unfair gain to the veteran; since 
the veteran did not change his position to his detriment and 
reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation; and since there is no financial hardship in this 
case.  


CONCLUSIONS OF LAW

1.  The issue of whether the termination of the veteran's 
improved pension benefits effective in February 1989 was 
proper is not in appellate status and the Board therefore 
does not have appellate jurisdiction over this issue at this 
time.  38 U.S.C.A. §§ 7105(a), 7108 (West 1991); 38 C.F.R. §§ 
20.200, 20.204 (1999).

2.  The overpayment was not due to fraud, misrepresentation 
or bad faith of the veteran; however, recovery of the 
overpayment of VA improved pension benefits in the amount of 
$28,572.10 would not be against equity and good conscience 
and, therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) 
(West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether the Termination of the Veteran's Improved Pension 
Benefits
Effective in February 1989 was Proper

The law and regulations provide that appellate review is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.200 (1999).  

The veteran is afforded the right by regulation to withdraw 
his notice of disagreement and/or his substantive appeal if 
he so wishes.  38 C.F.R. § 20.204 (1999).  The essential 
requirement under this regulatory provision is that the 
veteran indicate his desire to withdraw his appeal in 
writing.  A review of the record shows that in a written 
statement dated in November 1996, the veteran indicated that 
he was no longer interested in pursuing the issue of whether 
the termination of the veteran's improved pension benefits 
effective in February 1989 was proper.  As such, the veteran 
withdrew his appeal as to that issue.  

Having met the requirements of 38 C.F.R. § 20.204 (1999), the 
veteran has effectively withdrawn the issue of whether the 
termination of the veteran's improved pension benefits 
effective in February 1989 was proper.  As such, this issue 
must be dismissed.  38 U.S.C.A. § 7108 (West 1991).


Entitlement to a Waiver of Recovery of an Overpayment of 
VA Improved Pension Benefits in the Amount of $28,572.10

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds that he has presented a plausible claim.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

In November 1976, the veteran was granted entitlement to 
Section 306 pension benefits effective from June 8, 1976.  
Several years later, the veteran elected to receive improved 
pension benefits.  In November 1980, the veteran was notified 
that his election was effective July 3, 1980.  He was also 
informed that it was his responsibility as a pension 
recipient to promptly notify VA of changes in income/net 
worth as well as dependency status.  In May 1981 and June 
1984 letters, the veteran was reminded that he had to inform 
the VA of changes, in pertinent part, to his income.  In 
December 1984, April 1986, March 1987, and July 1987, the 
veteran was provided VA Forms 21-8768 which also stated that 
the veteran was obligated to provide prompt notice of any 
change in income or net worth of his family and that a 
failure to provide such would result in the creation of an 
overpayment which would be subject to recovery.  It further 
stated that when reporting income, the total amount and 
source of all income received should be reported.  

The veteran submitted annual EVRs.  In his February 1988 EVR, 
the veteran reported that his family income consisted of 
Social Security benefits for himself and his dependents' and 
also reported unreimbursed medical expenses for the periods 
of February 1, 1987 to January 31, 1988 and from February 1, 
1989 to March 31, 1989.  He reported having "$0" in income 
from total interest and dividends.  In April 1988, the 
veteran was again provided a VA Form 21-8798.  Thereafter, 
the veteran was again provided VA Forms 21-8798 in May 1990, 
November 1990, February 1991, April 1991, April 1992, and 
July 1992.  In EVR's dated in February 1990, February 1991 
and February 1992, the veteran reported that he had no 
interest or dividend income.

In August 1992, the veteran was informed that information was 
received showing that he had income in January 1989 which he 
did not report.  Accordingly, the RO proposed to 
retroactively terminate his pension benefits effective 
February 1, 1989.  In December 1992, this action was 
undertaken which resulted in the creation of an overpayment 
of $28,579.10.  The veteran requested a waiver of the 
recovery of that debt.  

In his notice of disagreement and at a personal hearing at 
the RO in May 1993, the veteran indicated that he received 
income as compensation due to a severe accident he was 
involved in, he invested that income in stocks/dividends, and 
he used the interest income and money from sale of 
stocks/dividends to pay for a house.  He contended that the 
income derived therefrom should not be considered income 
since he used it to purchase a home and to support his 
dependent children.  He related that he did not report this 
income on his EVR because there were times that the 
stocks/dividends lost money.  

The veteran's request for a waiver of the overpayment was 
referred to the Committee.  In July 1993, the Committee 
considered the veteran's claim for waiver.  The Committee did 
not make a specific determination that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue, but 
since the Committee considered the elements of equity and 
good conscience, it is clear that fraud, misrepresentation, 
or bad faith were not found.  The Board agrees with this 
determination.  However, the Committee further determined 
that recovery of the overpayment of VA improved pension 
benefits in the amount of $28,579.10 would not be against 
equity and good conscience.

The Board agrees that the appellant did not commit fraud, 
misrepresentation or bad faith.  In cases where there is no 
fraud, misrepresentation, or bad faith on the veteran's part 
with respect to the creation of the overpayment at issue, 
and, therefore, waiver is not precluded pursuant to 38 
U.S.C.A. § 5302(a) (West 1991), in order to dispose of the 
matter on appeal, the Board must determine whether recovery 
of the indebtedness would be against equity and good 
conscience, thereby permitting waiver under 38 U.S.C.A. § 
5302(a) (West 1991) and 38 C.F.R. §§ 1.963(a), 1.965(a) 
(1999).  The pertinent regulation in this case provides that 
the standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a) 
(1999).  The elements of equity and good conscience are as 
follows: (1) fault of debtor, where actions of the debtor 
contribute to creation of the debt; (2) balancing of faults, 
weighing fault of debtor against VA fault; (3) undue 
hardship, whether collection would deprive debtor or family 
of basic necessities; (4) defeat the purpose, whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended; (5) unjust 
enrichment, failure to make restitution would result in 
unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The Board notes that it 
is the responsibility of the pension recipient to notify VA 
of all circumstances that will affect entitlement to receive 
the rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that her 
income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1) 
(1999).  After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran was 
at fault for not notifying the VA that his income level was 
higher.  As noted, he was provided numerous VA Forms 21-8768 
and was also notified in VA letters of his responsibility to 
promptly notify the VA of any changes in his income or net 
worth and that, when reporting income, he was to report the 
total amount and source of all income received.  However, he 
failed to comply with these repeated notifications and 
reported inaccurate information.  Although the veteran 
indicated that the income in question should not have been 
considered income and that he also suffered financial losses, 
the Board must point out that he was informed unequivocally 
to report all income and that the VA would determine what 
income, if any, would be excluded from the computation of 
countable income.  Accordingly, the Board finds that the 
veteran was solely at fault in the creation of the 
overpayment.  

In regard to whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits to which he was not entitled, and as such, 
would cause unjust enrichment to the debtor if he were 
allowed to retain the money to which he had no legal 
entitlement, particularly when he was at fault in the 
overpayment of benefits.  In regard to whether collection 
would defeat the purpose of the benefit, recoupment of those 
benefits would not defeat the purpose of the benefit as the 
veteran is not currently in receipt of VA benefits.  
Likewise, there is no indication that the veteran's reliance 
on VA benefits resulted in relinquishment of another valuable 
right. 

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  In March 1993, a financial status report was 
received in which the veteran reported that his monthly 
expenses essentially equaled his monthly income.  However, he 
did not report any assets.  As has been clearly shown in the 
record, it is apparent that he has assets.  The veteran also 
has indicated that he supports his dependents.  Nevertheless, 
the financial information of record does not show financial 
hardship.  Moreover, the veteran's fault in the creation of 
this debt would outweigh any potential financial hardship in 
light of the many, many notices that the veteran was provided 
which clearly told him to report all of his income and his 
failure to accurately report the income when he submitted 
EVR's.  

Accordingly, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b) (West 1991).


ORDER

The appeal as to the issue of whether the termination of the 
veteran's improved pension benefits effective in February 
1989 was proper is dismissed.

The appeal as to the issue of entitlement to a waiver of the 
recovery of an overpayment of VA improved pension benefits in 
the amount of $28,572.10 is denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

